697 N.E.2d 478 (1998)
In the Matter of Scott Stuart BALLANTINE.
No. 49S00-9804-DI-248.
Supreme Court of Indiana.
July 24, 1998.
ORDER OF SUSPENSION PENDING PROSECUTION
The Disciplinary Commission filed a First Amended Verified Complaint for Disciplinary Action on May 11, 1998, alleging therein that the respondent, Scott Stuart Ballantine, engaged in four counts of attorney misconduct, including the conversion and/or theft of significant amounts of money which he held on behalf of clients. Contemporaneously therewith, the Commission filed its Amended Motion of Suspension Pending Prosecution, pursuant to Ind. Admission and Discipline Rule 23(11)(b). On May 21, 1998, the duly appointed hearing officer filed his recommendation on the Commission's motion for pendente lite suspension, finding that the respondent had filed a consent to such suspension, and, accordingly, recommending that this Court issue an order suspending the respondent pendente lite.
And this Court, being duly advised, now finds that the recommendation of the hearing officer should be adopted.
IT IS, THEREFORE, ORDERED that the respondent, Scott Stuart Ballantine, be suspended from the practice of law in this state, effective immediately, pending final resolution of this disciplinary action or further Order of this Court. Pursuant to Admis.Disc.R. 23(11.1)(b)(2), the respondent shall have fifteen (15) days from the date of this Order to petition this Court for a review and a dissolution of this Order.
The Clerk of this Court is directed to forward notice of this Order, by certified or registered mail, to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to the provisions of Admis.Disc.R. 23(3)(d).
All Justices concur.